 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    JOHN ROBERT DEMOS,                                Case No. 3:19-cv-00583-LRH-CBC
12                        Petitioner,                   ORDER
13            v.
14    THE U.S. ATTORNEY GENERAL,
15                        Respondent.
16

17          Petitioner, who is a prisoner in the State of Washington, has submitted a petition for a writ

18   of habeas corpus pursuant to 28 U.S.C. § 2254. The court has reviewed the petition under Rule 4

19   of the Rules Governing Section 2254 Cases in the United States District Courts. The petition is

20   frivolous, and the court denies it.

21          Petitioner alleges that in 1988, he was taken into custody in Yerington, Nevada, and then

22   extradited to the State of Washington. He also alleges that the extradition is infirm for two

23   reasons. First, Washington never was properly admitted as a state. Second, he is from the British

24   side of the San Juan Islands, whose sovereignty never has been settled, and thus he is a British

25   citizen and entitled to diplomatic immunity.

26          Petitioner's allegations are wholly frivolous. Washington is a state, the San Juan Islands

27   are part of the United States and the State of Washington, and petitioner is not a British diplomat.

28
                                                       1
 1           Other problems exist with the petition, such as venue, timeliness, successiveness,

 2   procedural default, and exhaustion. However, the court will not waste more time on legal

 3   analysis of a silly petition.

 4           Reasonable jurists would not find the court's conclusion to be debatable or wrong, and the

 5   court will not issue a certificate of appealability.

 6           IT THEREFORE IS ORDERED that the clerk of the court file the petition for a writ of

 7   habeas corpus, currently in the docket at ECF No. 1-1.

 8           IT FURTHER IS ORDERED that the petition for a writ of habeas corpus is DENIED as

 9   frivolous. The clerk of the court shall enter judgment accordingly and close this action.

10           IT FURTHER IS ORDERED that a certificate of appealability will not issue.

11           DATED this 4th day of October, 2019.
12                                                              ______________________________
                                                                LARRY R. HICKS
13                                                              UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
